Citation Nr: 9911472	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for schizophrenic 
reaction, undifferentiated type, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  The claims file does not contain a diagnosis of PTSD by 
competent medical authority or otherwise that the claim is 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation. 

2.  Schizophrenic reaction, undifferentiated type is 
reflected by no more than mild to moderate psychiatric 
impairment.

3.  The veteran demonstrates an ability to generally function 
satisfactorily, with speech mechanisms and mannerisms within 
normal limits, intact judgment, and orientation to time place 
and person.

4.  He exhibits concrete thinking, poor insight and 
suspiciousness but no hallucinations, delusions or 
significantly disturbed thinking or more than mild memory 
loss.  


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The schedular criteria for rating greater than 30 percent 
for schizophrenic reaction, undifferentiated type have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9204 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had service in Vietnam with an engineering unit, 
and he received a purple heart.  Service connection for 
schizophrenic reaction, undifferentiated type was established 
as 30 percent disabling in a March 1973 rating, effective 
from February 1972.  The veteran is currently serving a 15 to 
100 year prison sentence; he reported plea bargaining to four 
counts of forcible sex with girls of 8 and 9 years old.  He 
was afforded a VA mental examination in October 1997.

PTSD

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well- 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court") has defined "well-grounded 
claim" as a "plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more than 
just an allegation; a claimant must submit supporting 
evidence. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy, 1 Vet. App. at 81-82.

A well grounded claim for PTSD consists of 1) medical 
evidence of a current disability; 2) medical or lay evidence 
of an inservice stressor; and 3) medical evidence of a nexus 
between the disability and service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The VA examination report from October 1997 noted that a 
diagnosis of PTSD was not clinically supported.  The examiner 
reported that there were some residuals of the veteran's 
Vietnam experience, but they were not significant after the 
event and have decreased over time.  Moreover, the examiner 
reported that other diagnoses accounted for his behavior.

Without a medical diagnosis of current disability, the 
veteran's claim for PTSD must be deemed not well-grounded.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
service, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for PTSD must be denied as not 
well grounded.

Schizophrenic Reaction

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
schizophrenic reaction is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well-grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exascerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

At the aforesaid October 1997 VA mental health examination, 
the veteran reported a checkered work history, last being 
employed by the postal service in 1984.  He resigned from 
that job because he knew he was going to prison and has been 
in prison since then.  He reported being willing to obey 
authority, but he did not trust them.  He reported 
participation in a number of activities.  He reads the bible, 
listens to gospel music, plays chess and likes walks in the 
yard.  Mental status was alert.  Hygiene was good.  Speech 
mechanisms and mannerisms were within normal limits.  
Thinking was concrete, and he was oriented to time place and 
person.  He was manipulative with details and frequently 
minimized his responsibility.  He displayed almost no affect 
and judgment process was intact.  Insight was poor.  No 
hallucinations, delusions or significantly disturbed thinking 
was observed.  No statements of imminent intent to harm 
himself or others were made.  He made statements of abuse of 
children, but the matter was processed.  Clinical testing 
demonstrated a passive dependent individual, suspicious of 
others, with little emotion or interest in people.  Diagnosis 
was alcohol abuse in history, cannabis dependence in history, 
hallucinogen abuse in history, amphetamine abuse in history, 
nicotine dependence, pedophilia suspected.  The examiner also 
reported that the data were consistent with schizophrenia.  
The global assessment of functioning (GAF) was reported as 
difficult to determine in a prison environment; the 
examiner's "best guess" was 75.

The veteran's service-connected anxiety reaction has been 
evaluated as 30 percent disabling under Diagnostic Code 9204 
of the Rating Schedule.  That Diagnostic Code provides for a 
30 percent evaluation with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
It also provides that a 50 percent evaluation may be assigned 
for schizophrenia where occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation may be assigned for 
anxiety reaction where occupational and social impairment is 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; nearly 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Upon consideration of the appellant's symptoms coupled with 
the objective medical findings, the Board concludes that a 50 
percent disability evaluation, or greater, for schizophrenia 
is not warranted.  There was no evidence of psychosis at his 
most recent VA examination and, although the examiner 
acknowledged the data were consistent with schizophrenia, no 
active process of such a condition was noted.  

The veteran's schizophrenia symptoms are consistent with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events and do not 
approximate criteria for a higher evaluation.  

The GAF was reported as 75, which clearly precludes a higher 
rating.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), such a score represents no 
more than slight difficulty in social or occupational 
functioning and that the subject was functioning pretty well.  
See 38 C.F.R. § 4.130.  Accordingly, the preponderance of the 
evidence is against an increased evaluation.

There is no competent evidence of record which indicates that 
the veteran's schizophrenia has caused marked interference 
with functioning beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to increased evaluation for schizophrenic 
reaction, undifferentiated type is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

